Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 1 of 32



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                Case No.

  AARON SILBERMAN, an individual, and            )
  AMJ MISIL AB LLC, a Florida limited liability  )
  company                                        )
                           Plaintiffs,           )
                                                 )
                          vs.                    )
                                                 )
  PREMIER BEAUTY AND HEALTH LLC, a               )
  Florida limited liability company, JORGE HANE, )
  an individual, and FLORENCIA HANE, an          )
  individual, jointly and severally,             )
                                                 )
                                 Defendants.     )
  __________________________________________/

                                           COMPLAINT

         Plaintiffs, Aaron Silberman (“Silberman”) and AMJ Misil AB LLC (“AMJ”), by and

  through their undersigned counsel, bring this action against Defendants, Jorge Hane (“Jorge”),

  Florencia Hane (“Florencia”), and Premier Beauty and Health LLC (“Premier”) (Jorge, Florencia,

  and Premier shall hereinafter be collectively referred to as “Defendants”), and state as follows:

                                   NATURE OF THE ACTION

         1.      This action arises out of Defendants’ intentional misrepresentations of material

  fact, untrue statements of material fact, and omissions of material fact made for the purpose of

  inducing Plaintiff AMJ’s investment of Four Hundred Fifty Thousand Dollars ($450,000) (the

  “Investment Funds”) in Defendant Premier through Defendants’ offering and sale of unregistered

  securities issued by Defendant Premier (the “Securities”).




                                             Page 1 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 2 of 32



         2.      When Defendants offered to sell the Securities to Plaintiffs, they represented to

  Plaintiffs that Defendant Premier: (i) marketed and sold CBD1 products containing proprietary

  chemical formulas formulated and developed by Defendant Premier (“CBD Blends”); (ii) was the

  sole owner of the intellectual property rights in and to the CBD Blends; (iii) hired Dr. Jeffrey Lin

  - a medical doctor trained at Harvard University and Yale University - to personally create and

  develop the proprietary CBD Blends; (iv) secured exclusive rights to be the first and only company

  to market and sell CBD products on TV home shopping networks; (v) was directed and managed

  by Defendant Jorge, an industry expert with over thirty (30) years of experience in marketing and

  selling consumer products via infomercials and TV home shopping networks, whose status as a

  co-founder of the National Infomercial Marketing Association and whose relationship with the

  owner and CEO of ShopHQ2 guaranteed that Defendant Premier’s sales would exceed Twelve

  Million Dollars ($12,000,000) in the first year alone; (vi) already had a special agreement, as a

  result of Defendant Jorge’s relationship with the owner and CEO of ShopHQ, pursuant to which

  ShopHQ would deviate from its standard business practice by purchasing rather than consigning

  Defendant Premier’s CBD products, thereby assuring Defendant Premier of guaranteed sales and

  revenue; (vii) would receive its first purchase order from ShopHQ no later than September of 2019,

  and would be selling its CBD products live on ShopHQ by October of 2019; (viii) would be selling

  other products in addition to its CBD products, including a hi-tech reliever and protein bars that

  Defendant Jorge had originally planned to sell through a different entity but would instead do so

  through Defendant Premier (the “Additional Products”), thereby raising Defendant Premier’s



  1
    CBD is the abbreviation for cannabidiol, one of the chemical compounds found in hemp.
  2
    ShopHQ is a digital retailer with a television home shopping network that showcases products
  throughout the United States. ShopHQ’s live television programming reaches over 87 million
  homes in the country via cable affiliates and satellite, and is also streamed live on select mobile
  devices and on Facebook.


                                             Page 2 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 3 of 32



  valuation; (ix) had sufficient cash reserves to operate Defendant Premier’s business without

  financial constraints; and (x) would employ Plaintiff Silberman, a member of Plaintiff AMJ, and

  provide him with the opportunity to develop and advance his career.

         3.      Contrary to Defendants’ representations, Defendant Premier: (i) neither formulated

  nor developed the CDB Blends, and instead purchased the chemical formulas contained in its CBD

  products from a company by the name of Cosmetic Solutions; (ii) did not own any intellectual

  property rights in and to any CBD Blends; (iii) had not secured any exclusive rights to be the first

  and only company to market and sell CBD products on TV home shopping networks; (iv) did not

  have any agreement with ShopHQ under which ShopHQ would purchase rather than consign

  Defendant Premier’s CBD products; (v) did not receive any purchase orders from ShopHQ by

  September of 2019, nor did it get any air time on ShopHQ by October of 2019; (vii) never offered

  for sale or sold the Additional Products; (viii) did not have sufficient cash reserves to properly

  operate its business; and (ix) did not have any intention of employing Plaintiff Silberman, and

  solely promised Plaintiff Silberman long-term employment to induce Plaintiff AMJ’s investment.

         4.      As part of and in furtherance of their fraudulent scheme, Defendants embezzled

  part of the Investment Funds and knowingly and intentionally presented financial documents to

  Plaintiff AMJ and other potential investors of Defendant Premier, which documents

  misrepresented and/or omitted critical and material information about Defendant Premier.

         5.      In addition, Defendants failed to disclose information material to Plaintiff AMJ’s

  purchase of the Securities.

         6.      Defendant Premier, at the direction and control of Defendants Jorge and Florencia,

  employed Plaintiff Silberman on August 19, 2019. Upon Plaintiffs’ discovery of Defendants’

  fraudulent scheme, and twelve (12) days after Defendant Premier’s full receipt of the Investment




                                             Page 3 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 4 of 32



  Funds, Defendants swiftly terminated Plaintiff Silberman’s employment with Defendant Premier,

  without cause, and cut off Plaintiff Silberman’s access to his business emails and Plaintiff AMJ’s

  access to Defendant Premier’s books and records.

         7.      Defendant Premier breached its employment agreement with Plaintiff Silberman

  by failing to make wage payments due thereunder.

         8.      In order to both induce investments such as the one made by Plaintiff AMJ, and

  market and sell Defendant Premier’s products to prospective consumers, Defendants Jorge and

  Florencia – motivated by personal financial gain – consistently make deceitful and intentional

  misrepresentations about Defendant Premier and its CBD products.

                                      JURISDICTION AND VENUE

         9.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §1331 over Plaintiffs’ cause

  of action founded upon 15 U.S.C. § 77l, 15 U.S.C. § 77o, 15 U.S.C. § 78j(b), and 17 C.F.R.

  § 240.10b-5 promulgated thereunder, and 15 U.S.C. § 77t.

         10.     This Honorable Court has supplemental jurisdiction over Plaintiffs’ pendent state

  claims pursuant to 28 U.S.C §1367 because they are directly related to Plaintiffs’ federal claims

  and form part of the same case or controversy.

         11.     Pursuant to Section 27 of the Securities and Exchange Act of 1934 (“Exchange

  Act”), 15 U.S.C. § 78aa, venue for this action properly lies in this Honorable Court because the

  transactions, acts, practices, and course of business giving rise to Plaintiffs’ claims took place in

  Miami-Dade County, Florida, and because at all material times hereto, Defendants conducted

  business, maintained their principal place of business, and resided in Miami-Dade County, Florida.

         12.     Defendants, directly or indirectly, used the means or instruments of interstate

  commerce or the mails in connection with the acts described in this Complaint.




                                              Page 4 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 5 of 32



          13.     All conditions precedent to the initiation of the claims set forth in this Complaint

  have been performed, satisfied, excused, or waived.

          14.     Plaintiffs have retained the undersigned attorneys to represent them in this action

  and have agreed to pay reasonable attorneys’ fees and costs for such legal services.

                                              PARTIES

          15.     Plaintiff Silberman is an individual residing in Miami-Dade County, Florida and is

  sui juris.

          16.     Plaintiff AMJ is a Florida limited liability company with its principal place of

  business in Miami-Dade County, Florida.

          17.     Defendant Jorge is an individual residing in Miami-Dade County, Florida, and is

  sui juris.

          18.     Defendant Florencia is an individual residing in Miami-Dade County, Florida, and

  is sui juris.

          19.     Defendant Premier is a Florida limited liability company with its principal place of

  business in Miami-Dade County, Florida.

          20.     Defendant Premier has two (2) members – Defendant Florencia and Plaintiff AMJ.

          21.     At all times material hereto, Defendant Jorge exercised operational and financial

  control over Defendant Premier’s day-to-day operations, including control over the offering and

  sale of securities to Plaintiff AMJ, by virtue of his position as manager, senior officer and/or

  authorized representative of Defendant Premier and Defendant Florencia in her capacity as a

  member and manager of Defendant Premier.




                                             Page 5 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 6 of 32



                                   FACTUAL BACKGROUND

         22.     Defendant Premier was organized on July 23, 2018, for the alleged purpose of

  operating a business engaged in the sale of consumer products related to beauty and health on TV

  via infomercials and home shopping networks.

         23.     Initially, Defendant Florencia was the sole member of Defendant Premier.

  However, at all material times hereto, Defendant Jorge, Defendant Florencia’s husband, exercised

  operational and financial control over Defendant Premier’s major decisions and day-to-day

  operations. Plaintiffs eventually discovered that Defendant Florencia was listed as Defendant

  Premier’s sole member because Defendant Jorge was a defendant in at least one (1) bankruptcy

  action in which he, upon information and belief, was accused of making misrepresentations

  regarding his financial condition, and because Defendant Jorge did not want his creditors to be

  able to collect against any of Defendant Premier’s assets or cash reserves.

         24.     Upon information and belief, Defendant Jorge is or has been a named defendant in

  other lawsuits in which he is and/or has been accused of fraud.

         25.     Defendant Jorge’s aforementioned legal issues, including his bankruptcy, were

  never disclosed to Plaintiffs prior to Plaintiff AMJ’s investment in Defendant Premier.

         26.     Within one (1) year of Defendant Premier’s organization, Defendants began

  soliciting investors, one of which was Plaintiff AMJ. Commencing in June of 2019, Defendants

  solicited numerous meetings with Plaintiffs in an attempt to induce Plaintiff AMJ’s investment.

  Defendant Jorge has a familial relationship with Plaintiff Silberman’s wife, and at all times

  material hereto, knew that Plaintiff Silberman’s wife came from a wealthy family that was willing

  and eager to assist Plaintiff Silberman in the development of his young career. Accordingly,




                                             Page 6 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 7 of 32



  Defendant Jorge promised Plaintiff Silberman long-term employment and career growth with

  Defendant Premier in order to secure the Investment Funds.

          27.        On or about July 2, 2019, Defendants met with Plaintiffs and offered Plaintiff AMJ

  the Securities for the first time (the “First Investor Meeting”). At the First Investor Meeting,

  Defendants told Plaintiffs that Defendant Premier would be the first and only company to sell CBD

  products on TV via home shopping networks and that it would be directed and operated by

  Defendant Jorge, who had over thirty (30) years of experience selling consumer products via

  infomercials and on TV home shopping networks. Defendants told Plaintiffs that Defendant

  Premier was seeking to offer long-term employment to a young professional with access to capital,

  like Plaintiff Silberman, who was willing to work the business with and learn from Defendant

  Jorge. Defendant Jorge told Plaintiffs that Defendant Premier had a valuation of Three Million

  Dollars ($3,000,000) (the “Initial Valuation”), and that other investors had already offered Three

  Hundred Thousand Dollars ($300,000) in exchange for ten percent (10%) of Defendant Premier’s

  equity interest.

          28.        On or about July 8, 2019, Plaintiffs held a second meeting with Defendants (the

  “Second Investor Meeting”). At the Second Investor Meeting, Defendants further discussed the

  investment opportunity being presented to Plaintiff AMJ, but in this instance, also extended an

  offer of employment to Plaintiff Silberman. In response, Plaintiff Silberman asked Defendants

  whether the employment offer was conditioned on Plaintiff AMJ’s potential investment in

  Defendant Premier, which prompted Defendant Florencia to retract the offer of employment and

  to state, instead, that if Plaintiff AMJ invested in Defendant Premier, Plaintiff Silberman could

  work for Defendant Premier for a period of three (3) months without compensation to determine

  whether he was a good fit for the business. Defendant Florencia further stated that if Defendant




                                                Page 7 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 8 of 32



  Premier determined Plaintiff Silberman to be a good fit at the conclusion of the three (3) month

  period, Defendant Premier would then offer a paid position to Plaintiff Silberman. Plaintiffs

  rejected Defendant Florencia’s offer outright.

         29.     On July 30, 2019, Defendant Premier filed an application with the United States

  Patent and Trademark Office to register Green MD Revolution (“Green MD”), a trademark

  designated to market and sell its CBD products.

         30.     In August of 2019, Defendants informed Plaintiffs that Defendants were launching

  the CBD product line under Green MD and requested a meeting with Plaintiffs to further discuss

  Plaintiff AMJ’s potential investment in Defendant Premier.

         31.     On or about August 13, 2019, Plaintiffs again met with Defendants (the “Third

  Investor Meeting”). At the Third Investor Meeting, Defendant Jorge told Plaintiffs about his

  relationship with the CEO and founder of ShopHQ. Defendant Jorge represented that he could

  guarantee Defendant Premier’s success because of his experience and lofty status in the industry

  and his history of selling successful products on TV networks such as ShopHQ, whose customary

  business practice is to work with vendors on a consignment basis. However, Defendant Jorge

  represented that he had a special agreement with ShopHQ pursuant to which ShopHQ would

  guarantee payment of purchase orders (“PO”) to Defendant Premier instead of working with

  Defendant Premier on a consignment basis. Specifically, Defendant Jorge represented that he had

  this special agreement with ShopHQ for a product he sold on ShopHQ through a company doing

  business as “Because it Works” (“BIW”), and that he had incorporated Defendant Premier’s

  products onto said agreement. Defendant Jorge emphasized to Plaintiffs that his personal

  relationship with the owner and CEO of ShopHQ ensured that Defendant Premier would have no

  problem getting its sales guaranteed by ShopHQ. In fact, he stated that he had already spoken to




                                            Page 8 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 9 of 32



  the CEO and the owner of ShopHQ, and they agreed that the first PO for Defendant Premier’s

  products would be placed by the end of September of 2019, and Defendant Premier’s first

  appearance on the ShopHQ network would take place by October of 2019.

         32.     Furthermore, Defendants represented to Plaintiffs that Defendant Premier did not

  need investors because it had enough capital and its success was all but certain. Notwithstanding,

  Defendants indicated to Plaintiffs that because of Defendant Jorge’s familial ties with Plaintiff

  Silberman’s wife, Defendant Premier would provide long term employment to Plaintiff Silberman

  if Plaintiff AMJ invested in Defendant Premier, and as a result, not only would Plaintiff AMJ be

  buying into a “once-in-a-lifetime” business opportunity, but Plaintiff Silberman would also be

  getting a great education and work experience under Defendant Jorge’s tutelage. Thereafter, while

  assuring them that their investment in Defendant Premier would be an enormous success,

  Defendants presented financial projections to Plaintiffs reflecting between Twelve Million Dollars

  ($12,000,000) and Thirty Million Dollars ($30,000,000) in sales by Defendant Premier within one

  (1) year of Plaintiff AMJ’s investment. Defendant Jorge further represented that BIW was getting

  five (5) to six (6) POs totaling approximately Two Hundred Fifty Thousand Dollars ($250,000)

  per year from ShopHQ, and explained that BIW was a company that only sold one product, insoles,

  which product was far more difficult to sell than Defendant Premier’s CBD products. Defendant

  Jorge represented to Plaintiffs that if BIW was receiving large POs while only offering one (1)

  product that was difficult to sell, Defendant Premier would sell many times that amount,

  considering that Defendant Premier would be offering at least ten (10) products for sale in

  ShopHQ’s highest grossing category, beauty and health. As a comparable, Defendant Jorge told

  Plaintiffs that the best skin care brands on ShopHQ, like Consult Health and Serious Skincare,




                                            Page 9 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 10 of 32



  were each selling between Thirty Million Dollars ($30,000,000) and One Hundred Million Dollars

  ($100,000,000) per year.

         33.      Defendants proceeded to present Plaintiffs with a list of the products allegedly

  containing the CBD Blends that would be branded and sold under the Green MD trademark (the

  “Green MD Products”), and in an effort to finally secure Plaintiff AMJ’s investment in Defendant

  Premier, Defendants represented that:

               a. The CBD Blends contained in the Green MD Products were proprietary, and

  formulated and developed by Dr. Lin for Defendant Premier;

               b. Defendant Premier had spent over Twenty-Five Thousand Dollars ($25,000)

  developing the CBD Blends;

               c. Defendant Premier was the sole owner of the intellectual property rights in and to

  the CBD Blends contained in the Green MD Products;

               d. Defendant Jorge, acting on behalf of Defendant Premier, had secured exclusive

  rights for Defendant Premier to be the first and only company to market and sell consumer CBD

  products on TV shopping networks;

               e. Defendant Jorge had over thirty (30) years of experience in the industry of

  marketing and selling consumer products on TV via infomercials and home shopping networks,

  that he co-founded the National Infomercial Marketing Association, and in addition to his

  knowledge and expertise, he knew all the relevant people in the industry to successfully market

  and sell the Green MD Products;

               f. Defendant Premier could easily be sold to ShopHQ by the end of Defendant

  Premier’s third (3rd) year in business. Defendant Jorge told Plaintiffs that he could easily sell

  Defendant Premier to ShopHQ because of his great relationship with its owner and CEO and said




                                             Page 10 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 11 of 32



  the home shopping networks tend to purchase successful brands like Green MD. In addition,

  Defendant Jorge told Plaintiffs that companies like Defendant Premier generate great interest from

  the public, and that he would consider taking Defendant Premier public after the third (3rd) year.

         34.     At the conclusion of the Third Investor Meeting, Defendants offered Plaintiff AMJ

  Securities representing ten percent (10%) of Defendant Premier’s equity interest in exchange for

  Four Hundred Thousand Dollars ($400,000) (the “First Offer for Investment”), and an employment

  position for Plaintiff Silberman with a monthly salary of Ten Thousand Dollars ($10,000) (the

  “Employment Offer”).

         35.     To justify the discrepancy between the Initial Valuation and Defendant Premier’s

  valuation under Defendants’ First Offer for Investment, Defendant Jorge and Defendant Florencia

  represented that they had the Additional Products which they had previously planned to sell

  through other companies in which Defendant Premier’s investors did not own any equity, but

  would instead do so through Defendant Premier, thereby increasing Defendant Premier’s

  valuation. Defendants Jorge and Florencia told Plaintiffs that these Additional Products were

  already developed and would be introduced quickly and very successfully.

         36.     Defendants Jorge and Florencia failed to disclose the fact that they had already tried

  to market and to sell the Additional Products, had failed, and were simply looking to try again,

  using a different brand and Plaintiff AMJ’s Investment Funds to do so.

         37.     On or about August 14, 2019, relying on Defendants’ representations, Plaintiff

  AMJ accepted Defendants’ First Offer for Investment, and Plaintiff Silberman accepted the

  Employment Offer (the “Employment Agreement”). Pursuant to the First Offer for Investment,

  Plaintiff AMJ agreed to invest Four Hundred Thousand Dollars ($400,000) in Defendant Premier




                                            Page 11 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 12 of 32



  in exchange for ten percent (10%) of Defendant Premier’s equity interest (the “First Investment

  Agreement”).

         38.     On or about August 19, 2019, Plaintiff Silberman began his employment with

  Defendant Premier. By September 15, 2019, Plaintiff AMJ had deposited the full amount owed

  under the First Investment Agreement in Defendant Premier’s bank account. Upon receipt thereof,

  Defendants Jorge and Florencia withdrew an amount exceeding One Hundred Twenty-Five

  Thousand Dollars ($125,000), a portion of which they falsely alleged was used to reimburse them

  for the costs of formulating the allegedly proprietary CBD Blends. The remaining balance, by their

  own admission, was taken and used by Defendants Jorge and Florencia for their own personal use.

         39.     Throughout his employment with Defendant Premier, whenever Plaintiff

  Silberman attempted to contribute to Defendant Premier’s decision-making, Defendant Jorge

  routinely and dismissively called him a “rookie” who “did not know what he was doing.” Indeed,

  as part of their fraudulent scheme, Defendants targeted young and unsophisticated investors,

  hoping to embezzle their funds through false promises of employment and investment returns

  which Defendants supported with documents and/or verbal representations containing fabricated

  and/or manipulated information, and which documents and/or verbal representations otherwise

  failed to disclose material information.

         40.     For example, Defendants deceitfully and intentionally used Plaintiff Silberman’s

  naivete against him and abused his trust by requiring Plaintiff Silberman to sign the lease for the

  office space Defendant Premier used, and all of the accounts related to said lease (such as the ADT

  alarm system account and FPL) (collectively, the “Premier Accounts”), in his personal capacity.

  Although Defendants assured Plaintiff Silberman that Defendant Premier would assume all

  responsibility for the Premier Accounts, they failed to do so following their termination of Plaintiff




                                             Page 12 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 13 of 32



  Silberman’s employment, leaving Plaintiff Silberman to fend for himself as he was personally

  liable for the Premier Accounts.

         41.      In addition, after Plaintiff AMJ paid for the Securities purchased under the First

  Investment Agreement, Plaintiff Silberman discovered the following through his employment with

  Defendant Premier:

               a. the CBD Blends contained in Green MD Products were not proprietary;

               b. the Green MD Products contained chemical formulas purchased by Defendants

  from a company by the name of Cosmetic Solutions;

               c. Dr. Lin did not personally formulate or develop the CBD Blends. Instead, he solely

  acts as an actor and advertising agent for Defendant Premier. Dr. Lin, at Defendants’ instruction,

  knowingly lies to an audience of millions by stating that he personally developed the CBD Blends

  using unique ingredients handpicked by him. Defendant Florencia, who also appears live on air to

  market the Green MD Products, routinely deceives the public about the Green MD Products and

  their efficacy by, among other things, lying about her age and Dr. Lin’s involvement in the

  development of the Green MD Products. Defendants and Dr. Lin use Dr. Lin’s academic

  credentials, which include degrees from Harvard and Yale, to attempt to give the Green MD

  Products credibility and to perpetrate their fraud. When Plaintiff Silberman confronted Defendants

  about their fraud, Defendant Jorge dismissively responded by saying that “there was nothing

  wrong with that because it was a marketing tactic, one that is used by all the brands selling in home

  shopping networks and infomercials.”

               d. Defendants actively encourage Dr. Lin to appear on TV networks and advertise

  undeniably false facts about Green MD Products, and Defendant Jorge and Defendant Florencia

  provide close guidance and tips to Dr. Lin regarding the manner in which the misrepresentations




                                             Page 13 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 14 of 32



  of fact about Green MD Products should be made to the public in order to maximize their

  effectiveness;

              e. Defendants had not spent Twenty-Five Thousand Dollars ($25,000) formulating or

  developing the CBD Blends. Instead, Defendants used Fifteen Thousand Dollars ($15,000) to

  purchase the right to manufacture products using the formulas owned by Cosmetic Solutions, and

  Ten Thousand Dollars ($10,000) to pay for their credit card debt;

              f. Defendant Jorge did not have an agreement with the CEO and owner of ShopHQ

  pursuant to which ShopHQ would guarantee its purchase of Green MD Products, thereby assuring

  Defendant Premier’s sales and revenue.

              g. Defendants had neither secured exclusive rights for Green MD Products to be the

  only CBD Products sold on TV via home shopping networks nor the right to be the first company

  to do so;

       42.         Contrary to Defendants’ representations, Defendant Premier did not receive a PO

  from ShopHQ by the end of September 2019, nor did it make an appearance on their network by

  October of 2019. The foregoing resulted in Defendant Premier’s failure to generate sufficient

  revenue to adequately carry on its business. Accordingly, on or about February 1, 2020,

  Defendants requested that Plaintiff AMJ make an additional investment of Fifty Thousand Dollars

  ($50,000) and presented Plaintiffs with documents purporting to be Defendant Premier’s financial

  statements (“Premier’s Fraudulent Financial Statements”) in support of their request. In addition,

  Defendant Jorge represented that ShopHQ would provide him with the highlights of Defendant

  Premier’s presentations on ShopHQ, which Defendant Jorge would then utilize to create

  infomercials that would be broadcast globally using Defendant Jorge’s special connections in the

  industry. To date, Defendant Premier has not aired a single infomercial.




                                            Page 14 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 15 of 32



       43.       Plaintiff AMJ, concerned that Defendants’ were using Defendant Premier as an

  alter ego, offered to make the additional capital contributions on a pro-rata basis with Defendant

  Florencia, but Defendant Jorge informed Plaintiffs that Defendants Jorge and Florencia did not

  have any more money to invest in the business. Plaintiffs reiterated their concerns regarding

  Defendants Jorge and Florencia’s management of Defendant Premier’s operations, and told

  Defendants that Plaintiff AMJ would only consider contributing additional capital in exchange for

  more equity, more voting power, and an increased say in Defendant Premier’s management and

  operation. Defendants refused, and Defendant Jorge told Plaintiff AMJ that Defendant Premier

  would seek to raise capital elsewhere through other potential investors.

       44.       While Defendants targeted other potential investors, Plaintiff AMJ and Defendants

  had ongoing discussions and arguments about Defendant Premier’s management and its

  operational needs. During one such discussion, Plaintiff AMJ, concerned about Defendant

  Premier’s improper management, requested Defendant Premier’s credit card statements and bank

  statements. Defendant Jorge indicated to Plaintiff AMJ that Defendants would never misuse

  investor funds and expressed dismay at Plaintiffs AMJ’s mere suggestion of same. Defendant

  Jorge denied that Defendant Premier had engaged in any wrongdoing and authorized Defendant

  Premier to provide said statements.

        45.      Plaintiff Silberman, relying on Defendant Jorge’s aforementioned authorization,

  obtained Defendant Premier’s credit card statements and bank statements and shared them with

  Plaintiff AMJ, including its members, managers, advisers, and agents. When Defendant Jorge

  realized that Plaintiff Silberman had provided Defendant Premier’s credit card statements and bank

  statements to Plaintiff AMJ, he berated Plaintiff Silberman and told him that Defendant Jorge

  “could have explained the statements better.” Defendant Premier’s credit card statements and bank




                                            Page 15 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 16 of 32



  statements unequivocally showed that Defendants Jorge and Florencia had misused the Investment

  Funds for personal reasons. When confronted about their misuse of the Investment Funds,

  Defendant Florencia told Plaintiffs that she “sometimes gets confused over her credit cards given

  that they all are blue.”

         46.      In fear of losing its initial investment, and not having yet discovered that Defendant

  Premier’s Fraudulent Financial Statements had been fabricated, Plaintiff AMJ decided to

  contribute the additional Fifty Thousand Dollars ($50,000) to Defendant Premier in exchange for

  additional equity and only under certain conditions, including requiring Defendants Jorge and

  Florencia to reimburse Defendant Premier for all the funds misused by them for personal reasons.

         47.      Relying on Defendant Premier’s Fraudulent Financial Statements and other

 representations about Defendant Premier’s management and operations moving forward, Plaintiff

 AMJ agreed to invest an additional Fifty Thousand Dollars ($50,000) in Defendant Premier in

 exchange for an additional ten percent (10%) of Defendant Premier’s equity interest (the “Second

 Investment Agreement”) (the First Investment Agreement, Second Investment Agreement, and the

 Employment Agreement shall hereinafter be collectively referred to as the “Investment Scheme”).

        48.       It was only after Defendants terminated Plaintiff Silberman’s employment that he

  discovered that critical and material information in Defendant Premier’s Fraudulent Financial

  Statements had been fabricated, misrepresented, and/or omitted by Defendants, and that this

  practice of manipulating financial documents was used by Defendants to induce Plaintiff AMJ’s

  investment and to attempt to defraud other potential investors.

          49.     In an effort to disguise the discrepancy between the price of the Securities

  purchased by Plaintiff AMJ pursuant to the First Investment Agreement and those purchased

  pursuant to the Second Investment Agreement, Defendants asked Plaintiff AMJ to memorialize




                                             Page 16 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 17 of 32



  the First Investment Agreement and the Second Investment Agreement (collectively, the

  “Investment Agreement”) as one agreement through the execution of a certain Membership

  Interest Purchase Agreement (“MIPA”) dated February 14, 2020.

           50.    On February 26, 2020, twelve (12) days after Plaintiff AMJ executed the MIPA

  presented by Defendants, Defendants terminated Plaintiff Silberman’s employment, blocked

  Plaintiff Silberman’s access to his business emails, cut off Plaintiff AMJ’s access to Defendant

  Premier’s books and records, and failed to pay Plaintiff Silberman the wages owed to him under

  the Employment Agreement for the month of February of 2020.

           51.    The Securities sold by Defendants to Plaintiff AMJ pursuant to the Investment

  Agreement were never registered by Defendants pursuant to Section 5 of the Securities Act of 1933

  (the “Securities Act”).

           52.    Plaintiffs have repeatedly demanded that Defendants return the Investment Funds,

  pay Plaintiff Silberman the wages owed to him, and provide Plaintiff AMJ with access to Defendant

  Premier’s books and records, to no avail. Moreover, as of the filing of this Complaint, Defendants

  have refused to sanitize their fraud as against Plaintiffs by making Plaintiffs whole.

                                                COUNT I
                            Violation of Section 12(a)(1) of the Securities Act
                                         (Against all Defendants)

          53.     Plaintiff AMJ re-alleges and incorporates paragraphs one (1) through fifty-two (52)

  above as if fully set forth herein.

          54.     This Count I is asserted against Defendant Premier, Defendant Jorge, and

  Defendant Florencia for violations of Section 12(a)(1) of the Securities Act. 15 U.S.C. § 77l(a)(1).

          55.     The Investment Agreement constitutes an “investment contract” and is therefore a

  security as set forth in 15 U.S.C. § 77b(a)(1), because:




                                              Page 17 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 18 of 32



                    a.     Plaintiff AMJ invested Four Hundred Fifty Thousand Dollars ($450,000) in

  Defendant Premier under the Investment Agreement;

                    b.     Plaintiff AMJ’s investment under the Investment Agreement was an

  investment in a common enterprise;

                    c.     Plaintiff AMJ made the investment in reliance on Defendant Jorge’s

  experience, knowledge, and expertise in the consumer product industry, especially in the sale of

  consumer products on TV via infomercials and home shopping networks;

                    d.     Plaintiff AMJ entered into the Investment Agreement with an expectation

  of profits; and

                    e.     Plaintiff AMJ expected its profits to be derived solely from the efforts of

  Defendants.

         56.        Defendants offered and sold unregistered securities to Plaintiff AMJ, and in so

  doing, made use of instruments of transportation or communication in interstate commerce or the

  mails in violation of Section 5 of the Securities Act. 15 U.S.C. § 77(e).

         57.        Each Defendant is a “person” as defined by 15 U.S.C. § 77b(a)(2) of the Securities

  Act.

         58.        Each Defendant is the “seller” of the Securities purchased by Plaintiff AMJ within

  the meaning of the Securities Act because each Defendant solicited the purchase of the Securities

  by Plaintiff AMJ, motivated in large part by a desire to serve their own financial interests.

         59.        Defendants’ violation entitles Plaintiff AMJ to rescind the Investment Agreement

  and recover the Investment Funds, in addition to other relief in connection with its purchase of

  unregistered securities from Defendant Premier.

         60.        Plaintiff AMJ hereby elects to rescind the Investment Agreement.




                                              Page 18 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 19 of 32



           WHEREFORE, Plaintiff AMJ respectfully requests the entry of a final judgment in its

  favor and against Defendants, jointly and severally, rescinding the Investment Agreement, with

  pre-judgment interest and post-judgment interest at the maximum rate allowable by law, and such

  further relief as this Honorable Court deems just, equitable, and proper.

                                              COUNT II
                             Violation of Section 15 of the Securities Act
                         (Against Defendant Jorge and Defendant Florencia)

          61.      Plaintiff AMJ re-alleges and incorporates paragraphs one (1) through fifty-two (52)

  above as if fully set forth herein.

          62.      This Count II is brought against Defendant Florencia and Defendant Jorge pursuant

  to Section 15 of the Securities Act. 15 U.S.C. §77o.

          63.      At all times material hereto, Defendant Florencia and Defendant Jorge were each

  “controlling persons” of Defendant Premier within the meaning of Section 15 of the Securities Act

  by virtue of their ownership of Defendant Premier, beneficial or otherwise, and/or their positions

  as managers, senior officers, and/or authorized representatives of Defendant Premier.

          64.      Defendant Florencia and Defendant Jorge were culpable participants in the

  violation of Sections 12(a)(1) of the Securities Act by Defendant Premier as alleged in Count I of

  this Complaint based on their agency and/or ownership interest, beneficial or otherwise, in

  Defendant Premier, and having otherwise participated in the process which directly resulted in

  Defendant Premier’s sale of unregistered securities to Plaintiff AMJ.

                WHEREFORE, Plaintiff AMJ respectfully requests the entry of a final judgment in its

  favor and against Defendants Jorge and Florencia, jointly and severally with Defendant Premier,

  rescinding the Investment Agreement, with pre-judgment interest and post-judgment interest at the




                                             Page 19 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 20 of 32



  maximum rate allowable by law, and such further relief as this Honorable Court deems just,

  equitable, and proper.

                                            COUNT III
                    Violation of the Securities and Exchange Act Section 10(b)
                                      (Against all Defendants)

          65.     Plaintiff AMJ re-alleges and incorporates paragraphs one (1) through fifty-two (52)

  above as if fully set forth herein.

          66.     This Count III is brought against Defendant Premier, Defendant Jorge, and

  Defendant Florencia pursuant to 17 C.F.R. §240.10b-5, a regulation promulgated under 15 U.S.C.

  78j(b), which provides, in pertinent part:

                  It shall be unlawful for any person, directly or indirectly, by the use
                  of any means or instrumentality of interstate commerce, or of the
                  mails or of any facility of any national securities exchange,

                  (a) To employ any device, scheme, or artifice to defraud,

                  (b) To make any untrue statement of a material fact or to omit to
                      state a material fact necessary in order to make the statements
                      made, in the light of the circumstances under which they were
                      made, not misleading, or

                  (c) To engage in any act, practice, or course of business which
                  operates or would operate as a fraud or deceit upon any person, in
                  connection with the purchase or sale of any security.

          67.     At all times material hereto, Defendants employed a pattern of deceit aimed at

  defrauding investors and consumers alike. The Investment Scheme operated as a fraud upon

  Plaintiff AMJ in connection with the purchase and sale of the Securities.

          68.     To obtain Plaintiff AMJ’s Investment Funds, Defendants made material

  misrepresentations, untrue statements of material fact, and omitted statements of material fact

  necessary in order to make the statements made, in light of the circumstances under which they

  were made, not misleading, as set forth in this Complaint.



                                               Page 20 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 21 of 32



         69.     The material misrepresentations, omissions, and untrue statements of material fact

  were made in connection with the Securities sold by Defendants to Plaintiff AMJ.

         70.     As is evidenced by their manipulation and fabrication of Defendant Premier’s

  Fraudulent Financial Statements, Defendants’ conduct was intentional and willful, the purpose of

  which was to deceive, manipulate, and defraud Plaintiff AMJ.

         71.     Plaintiff AMJ reasonably and justifiably relied upon Defendants’ material

  misrepresentations, untrue statements of material fact, and omissions of material fact when

  entering into the Investment Agreement and making the investment in Defendant Premier. But for

  Defendants’ material misrepresentations, untrue statements of material fact, and omissions of

  material fact, Plaintiff AMJ would not have entered into the Investment Agreement or participated

  in Defendants’ Investment Scheme.

         72.     Plaintiff AMJ has suffered damages as a direct and proximate result of Defendants’

  material misrepresentations, untrue statements of material fact, and omissions of material fact.

  The Investment Scheme itself shows that disclosure of part of the information Defendants’

  misrepresented and omitted caused a significant decrease in the value of the Securities purchased

  by Plaintiff AMJ once said misrepresentations and omissions were discovered.

         73.     Defendants used the means or instrumentalities of interstate commerce to make the

  material misrepresentations, untrue statements of material fact, and omissions of material fact upon

  which Plaintiff AMJ relied when determining whether to purchase the Securities sold by

  Defendants.

         74.     Despite Plaintiffs AMJ’s demands for a return of its Investment Funds, Defendants

  have unlawfully retained same.




                                            Page 21 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 22 of 32



          75.      Defendants’ violation entitles Plaintiff AMJ to rescind the Investment Agreement

  and recover the Investment Funds, in addition to other relief in connection with its purchase of

  unregistered securities from Defendants.

          76.      Plaintiff AMJ hereby elects to rescind the Investment Agreement.

           WHEREFORE, Plaintiff AMJ respectfully requests the entry of a final judgment in its

  favor and against Defendants, jointly and severally, rescinding the Investment Agreement, with

  pre-judgment interest and post-judgment interest at the maximum rate allowable by law, and such

  further relief as this Honorable Court deems just, equitable, and proper.

                                             COUNT IV
                Violation of Securities and Exchange Act Section 20(a), 15 U.S.C § 78t
                         (Against Defendant Jorge and Defendant Florencia)

          77.      Plaintiff AMJ re-alleges and incorporates paragraphs one (1) through fifty-two (52)

  above as if fully set forth herein.

          78.      This Count IV is brought against Defendant Jorge and Defendant Florencia

  pursuant to Section 20(a) of the Exchange Act, 15 U.S.C. § 78t.

          79.      Section 20(a) of the Exchange Act reads, in pertinent part:

                   Joint and several liability; good faith defense
                   Every person who, directly or indirectly, controls any person liable
                   under any provision of this chapter or of any rule or regulation
                   thereunder shall also be liable jointly and severally with and to the
                   same extent as such controlled person to any person to whom such
                   controlled person is liable (including to the Commission in any
                   action brought under paragraph (1) or (3) of section 78u(d) of this
                   title), unless the controlling person acted in good faith and did not
                   directly or indirectly induce the act or acts constituting the violation
                   or cause of action. 15 U.S.C.A. § 78t.

          80.      Defendant Florencia participated in the operation and management of Defendant

  Premier, and conducted and participated, directly and indirectly, in the conduct of Defendant

  Premier’s business affairs. At all times material hereto, Defendant Florencia was aware of the



                                               Page 22 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 23 of 32



  material misrepresentations, untrue statements of material fact, and omissions of material fact

  made by Defendants in furtherance of their fraudulent sale of securities to Plaintiff AMJ.

         81.     At all times material hereto, Defendant Florencia was a “controlling person” of

  Defendant Premier within the meaning of Section 20(a) of the Exchange Act by virtue of her

  ownership interest in Defendant Premier, beneficial or otherwise, and/or her positions as a

  manager, senior officer and/or authorized representative of Defendant Premier.

         82.     Defendant Florencia is a culpable participant in Defendant Premier’s violation of

  15 U.S.C. § 78j(b) of the Exchange Act as alleged in Count III of this Complaint based on her

  ownership interest, beneficial or otherwise, in Defendant Premier and having otherwise

  participated in the process which directly resulted in Defendant Premier’s fraudulent sale of

  securities to Plaintiff AMJ.

         83.     Defendant Jorge participated in the operation and management of Defendant

  Premier, and conducted and participated, directly and indirectly, in the conduct of Defendant

  Premier’s business affairs. At all times material hereto, Defendant Jorge was aware of the material

  misrepresentations, untrue statements of material fact, and omissions of material fact made to

  Plaintiff AMJ in furtherance of Defendant Premier’s fraudulent sale of securities to Plaintiff AMJ.

         84.     At all times material hereto, Defendant Jorge was a “controlling person” of

  Defendant Premier within the meaning of Section 20(a) of the Exchange Act by virtue of his

  exercise of operational and financial control over Defendant Premier’s day-to-day operations,

  and/or his positions as manager, senior officer, and/or authorized representative of Defendant

  Premier.

         85.     Defendant Jorge was a culpable participant in Defendant Premier’s violation of 15

  U.S.C. § 78j(b) of the Exchange Act as alleged in Count III of this Complaint based on his exercise




                                            Page 23 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 24 of 32



  of operational and financial control over Defendant Premier’s day-to-day operations, and/or his

  positions as manager, senior officer, and/or authorized representative of Defendant Premier, and

  having otherwise participated in the process which directly resulted in Defendant Premier’s

  fraudulent sale of securities to Plaintiff AMJ.

          86.     By reason of their conduct and position, Defendant Jorge and Defendant Florencia

  are liable pursuant to Section 20(a) of the Exchange Act for the violations committed by Defendant

  Premier.

          WHEREFORE, Plaintiff AMJ respectfully requests the entry of a final judgment in its

  favor and against Defendants Jorge and Florencia, jointly and severally with Defendant Premier,

  rescinding the Investment Agreement, with pre-judgment interest and post-judgment interest at the

  maximum rate allowable by law, and such further relief as this Honorable Court deems just,

  equitable, and proper.

                                           COUNT V
      Violation of Florida Securities and Investor Protection Act, Section 517.301, Florida
                                             Statutes
                                     (Against all Defendants)

          87.     Plaintiff AMJ re-alleges and incorporates paragraphs one (1) through fifty-two (52)

  above as if fully set forth herein.

          88.     This Count V is brought against Defendant Premier, Defendant Jorge, and

  Defendant Florencia pursuant to Section 517.301, Florida Statutes (2019).

          89.     Section 517.301(1)(a), Florida Statues, provides, in pertinent part:

                  It is unlawful and a violation of the provisions of this chapter for a
                  person:

                  (a)     In connection with the rendering of any investment advice
                  or in connection with the offer, sale, or purchase of any investment
                  or security, including any security exempted under the provisions of



                                             Page 24 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 25 of 32



                 s. 517.051 and including any security sold in a transaction exempted
                 under the provisions of s. 517.061, directly or indirectly:

                 1. To employ any device, scheme, or artifice to defraud;

                 2. To obtain money or property by means of any untrue statement of
                 a material fact or any omission to state a material fact necessary in
                 order to make the statements made, in the light of the circumstances
                 under which they were made, not misleading; or

                 3. To engage in any transaction, practice, or course of business
                 which operates or would operate as a fraud or deceit upon a person.

         90.     At all times material hereto, Defendants employed a pattern of deceit aimed at

  defrauding investors and consumers alike. The Investment Agreement operated as a fraud upon

  Plaintiff AMJ in connection with the purchase and sale of securities.

         91.     To obtain Plaintiff AMJ’s Investment Funds, Defendants made material

  misrepresentations of fact, made untrue statements of material fact, and omitted statements of

  material fact necessary in order to make the statements made, in light of the circumstances under

  which they were made, not misleading.

         92.     Plaintiff AMJ justifiably and reasonably relied upon Defendants’ material

  misrepresentations, untrue statements of material fact, and omissions of material fact when

  entering into the Investment Agreement and making the investment in Defendant Premier. But for

  Defendants’ material misrepresentations, untrue statements of material fact, and omissions of

  material fact, Plaintiff AMJ would not have entered into the Investment Agreement or participated

  in Defendants’ Investment Scheme.

         93.     The material misrepresentations, omissions, and untrue statements of material fact

  were made in connection with the Securities sold by Defendants to Plaintiff AMJ.




                                            Page 25 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 26 of 32



            94.   At all times material hereto, Defendants knew that their untrue statements were

  false and intentionally made them for the purpose of inducing Plaintiff AMJ’s reliance thereon.

            95.   As is evident by their manipulation and fabrication of Defendant Premier’s

  Fraudulent Financial Statements presented to investors, Defendants’ conduct was intentional and

  willful, the purpose of which was to deceive, manipulate, and defraud Plaintiff AMJ.

            96.   Plaintiff AMJ has suffered damages as a direct and proximate result of Defendants’

  material misrepresentations, untrue statements of material fact, and omissions of material fact.

  The Investment Scheme itself shows that disclosure of part of the information Defendants

  misrepresented and omitted caused a significant decrease in the value of the Securities purchased

  by Plaintiff AMJ once said misrepresentations and omissions were discovered.

            97.   Despite Plaintiff AMJ’s demands for a return of its Investment Funds, Defendants

  have unlawfully retained same.

            98.   Plaintiff AMJ elects to rescind the Investment Agreement pursuant to Section

  517.211(3), Florida Statutes (2019).

            WHEREFORE, Plaintiff AMJ respectfully requests the entry of a final judgment in its

  favor and against Defendants, jointly and severally, rescinding the Investment Agreement,

  awarding Plaintiff AMJ attorneys’ fees and costs pursuant to Fla. Stat. § 517.211(6), pre-judgment

  interest and post-judgment interest at the maximum rate allowable by law, and for any additional

  available statutory relief and other relief that this Honorable Court deems just, equitable, and

  proper.




                                            Page 26 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 27 of 32



                                                 COUNT VI
                                          Breach of Fiduciary Duties
                                        (Against Defendant Florencia)

          99.      Plaintiff AMJ re-alleges and incorporates paragraphs one (1) through fifty-two (52)

  above as if fully set forth herein.

          100.     This Count VI is brought against Defendant Florencia pursuant to Section

  605.04091, Florida Statutes (2019).

          101.     Defendant Florencia, as the managing member of Defendant Premier and pursuant

  to the Florida Revised Limited Liability Company Act, owed fiduciary duties of loyalty and care

  to Plaintiff AMJ and to Defendant Premier and was required to comply with the standards of

  conduct required by section 605.04091, Florida Statutes (2019), and other applicable Florida law

  in discharging her duties.

          102.     The duty of care requires that Defendant Florencia refrain from grossly negligent

  or reckless conduct, willful or intentional misconduct, or knowing violations of law. The duty of

  loyalty requires that Defendant Florencia not appropriate company property for her own benefit.

  In addition, Defendant Florencia is required to discharge her duties and obligations, and to exercise

  any of her rights, consistent with the obligation of good faith and fair dealing.

          103.     Defendant Florencia failed to comply with section 605.04091, Florida Statutes

  (2019), and otherwise breached her fiduciary duties by, among other things:

                a. Intentionally misrepresenting material facts about the Green MD Products to an

  audience of millions of potential customers, which misconduct, in addition to being reckless and

  willful, dramatically increased the risks associated with Plaintiff AMJ’s investment in Defendant

  Premier;




                                                Page 27 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 28 of 32



             b. Knowingly violating applicable laws, including laws against false and misleading

  trade practices and fraud;

             c. Embezzling a portion of the Investment Funds by transferring same to a personal

  account;

             d. Using Defendant Premier’s credit cards for personal expenses;

             e. Failing to assume responsibility for the Premier Accounts;

             f. Failing to distribute Defendant Premier’s profits to Defendant Premier’s members

  in accordance with the terms of Defendant Premier’s First Amendment and Restatement of

  Operating Agreement of Premier Beauty and Health LLC, a Limited Liability Company, executed

  by and between Defendant Florencia and Plaintiff AMJ (“Operating Agreement”);

             g. Failing to conduct Defendant Premier’s affairs in compliance with the obligation

  of good faith and fair dealing.

             h. Misrepresenting Defendant Premier’s relationship and agreement with ShopHQ,

  and manipulating and fabricating Defendant Premier’s Fraudulent Financial Statements;

             i. Preventing Plaintiff AMJ from accessing Defendant Premier’s books and records;

             j. Failing to market or sell the Additional Products.

             k. Failing to provide Plaintiff AMJ with reasonable access to Defendant Premier’s

  books, records, and other information, and otherwise failing to keep Plaintiff AMJ appraised of

  Defendant Premier’s business performance or its use of the Investment Funds, as provided by the

  Operating Agreement and applicable Florida law.

         104.    Plaintiff AMJ suffered damages as a direct and proximate result of Defendant

  Florencia’s breach of fiduciary duties.




                                            Page 28 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 29 of 32



          WHEREFORE, Plaintiff AMJ respectfully requests a final judgment in its favor and

  against Defendant Florencia for actual and compensatory damages, pre-judgment interest and post-

  judgment interest at the maximum rate allowable by law, and for any additional available statutory

  relief and other relief that this Honorable Court deems just, equitable, and proper.

                                            COUNT VII
                                       Fraudulent Inducement
                                       (Against all Defendants)

          105.    Plaintiffs re-allege and incorporate paragraphs one (1) through fifty-two (52) as if

  fully set forth herein.

          106.    Defendants made misrepresentations, untrue statements, and omissions as set forth

  in this Complaint prior to and at the time Plaintiffs entered into the Investment Scheme.

          107.    Defendants’ misrepresentations, untrue statements, and omissions were material.

          108.    At all material times, Defendants knew that their misrepresentations and untrue

  statements of material fact were false and made them for the purpose of inducing Plaintiffs’

  reliance thereon when deciding to accept employment with and acquire the Securities offered by

  Defendants.

          109.    Defendants intended for Plaintiffs to rely upon their fraudulent misrepresentations

  and omissions of material fact in entering into the Investment Scheme.

          110.    Plaintiffs reasonably and justifiably relied upon Defendants’ fraudulent

  misrepresentations and untrue statements of material facts when deciding to participate in

  Defendants’ Investment Scheme.

          111.    Plaintiffs suffered damages as a direct and proximate result of Defendants’ fraud.

  WHEREFORE, Plaintiffs respectfully demand a final judgment in their favor and against

  Defendants, jointly and severally, for actual and compensatory damages, pre-judgment interest and




                                             Page 29 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 30 of 32



  post-judgment interest at the maximum rate allowable by law, and for any additional available

  statutory relief and other relief that this Honorable Court deems just, equitable, and proper.

                                           COUNT VIII
                                 Breach of Employment Agreement
                                   (Against Defendant Premier)

         112.    Plaintiff Silberman re-alleges and incorporates paragraphs one (1) through fifty-

  two (52) above as if fully set forth herein.

         113.    The Employment Agreement is an enforceable contract.

         114.    Plaintiff Silberman complied with all of his obligations under the Employment

  Agreement.

         115.    All conditions precedent to Defendant Premier’s obligation to perform under the

  Employment Agreement occurred.

         116.    Under the Employment Agreement, Plaintiff Silberman was entitled to receive

  monthly payments of Ten Thousand Dollars ($10,000) (“Salary Payments”).

         117.    Defendant Premier breached the Employment Agreement by failing to make the

  Salary Payments to Plaintiff Silberman for the month of February 2020.

         118.    Plaintiff Silberman has suffered damages as a direct and proximate cause of

  Defendant Premier’s material breach of the Employment Agreement.

         WHEREFORE, Plaintiff Silberman respectfully requests a final judgment in his favor and

  against Defendant Premier for actual and compensatory damages, pre-judgment interest and post-

  judgment interest at the maximum rate allowable by law, and for any additional available statutory

  relief and other relief that this Honorable Court deems just, equitable, and proper.




                                                 Page 30 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 31 of 32



                                        COUNT IX
                 Breach of Membership Interest Purchase Agreement (“MIPA”)
                                (Against Defendant Premier)

          119.    Plaintiff AMJ re-alleges and incorporates paragraphs one (1) through fifty-two (52)

  above as if fully set forth herein.

          120.    The MIPA is an enforceable contract.

          121.    Plaintiff AMJ complied with all of its obligations under the Investment Agreement.

          122.    All conditions required by the Investment Agreement for Defendant Premier’s

  performance have been satisfied.

          123.    Under section 5(iii)(c) of the MIPA, Defendant Premier, as seller, represents and

  warrants to Plaintiff AMJ, as purchaser, that “[n]either the execution or delivery of this agreement

  nor the consummation of the sale of the membership interest to PURCHASER [Plaintiff AMJ]

  will … violate any statute or law….”

          124.    Defendant Premier materially breached its obligations under the MIPA by violating

  section 5(iii)(c) thereunder, because Defendant Premier was in violation of applicable law from

  the moment it began offering the Securities to Plaintiff AMJ and through the closing of the

  transaction memorialized in the MIPA, as set forth in this Complaint.

          125.    Plaintiff AMJ suffered damages as a direct and proximate result of Defendants’

  material breach of section 5(iii)(c) of the MIPA.

          126.    Defendant Premier’s breach of the MIPA has caused Plaintiff AMJ to incur

  damages.

          WHEREFORE, Plaintiff AMJ respectfully requests the entry of a final judgment in its

  favor and against Defendant Premier for actual and compensatory damages, pre-judgment interest




                                            Page 31 of 32
Case 1:20-cv-21984-DPG Document 1 Entered on FLSD Docket 05/12/2020 Page 32 of 32



  and post-judgment interest at the maximum rate allowable by law, and for any additional available

  statutory relief and other relief that this Honorable Court deems just, equitable, and proper.

                                           JURY DEMAND

         Plaintiffs demand a trial by jury on all issues so triable.

         Dated this 12th day of May, 2020.

                                                 Respectfully submitted,

                                                 G&F LAW GROUP, LLP
                                                 Alexander C. Flint, Esq.
                                                 Florida Bar No. 117715
                                                 I. Albert Gonzalez, Esq.
                                                 Florida Bar No. 695971
                                                 Ariel Rapaport, Esq.
                                                 Florida Bar No. 1011939
                                                 15807 Biscayne Blvd, Suite 217
                                                 North Miami Beach, FL 33160
                                                 Telephone: (305) 503-9073
                                                 Fax: (305) 397-2716
                                                 acf@gflawgroup.com
                                                 iag@gflawgroup.com
                                                 arap@gflawgroup.com

                                                 /s/ Alexander C. Flint
                                                 Alexander C. Flint, Esq.

                                                 /s/ I. Albert Gonzalez
                                                 I. Albert Gonzalez, Esq.

                                                 /s/ Ariel Rapaport
                                                 Ariel Rapaport, Esq.




                                             Page 32 of 32
